DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are subject under examination. 

Claim Interpretation
3.      The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word
“means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic
placeholder that is coupled with functional language without reciting sufficient
structure to perform the recited function and the generic placeholder is not
preceded by a structural modifier. Such claim limitation(s) is/are: ““a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module”  in claim 1, 2, 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the
corresponding structure described in the specification as performing the claimed
function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35
U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the
claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA 
35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the
claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s)
sufficient structure to perform the claimed function so as to avoid it/them being
interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
4.      The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 20 recite the claim limitation “a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module”  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
(I)The limitations use the terms “module” as a generic placeholder for the term
“means” because the term “module” have no specific structural meaning;
(II) The generic placeholders “module” are modified by functional language –
“initiate, detect, identify, establish, migrate, to name three (that the term “means” or the generic placeholder is not always linked to the function by a transition word (such as “for”)); and
(III) The generic placeholder “a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module” are not modified by sufficient structure for performing the claimed function.
However, a review of the specification shows that there appears to be NO corresponding structure, material, or acts, described in the specification, for
performing the claimed functions, as wells as to clearly link the structure, material, or acts to the claimed functions. 
In para 0052 of specification mentions “the memory 205 …may store data and modules.”, however nothing specific about structure has been described in specification about “a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module”  that would describe the structure. Since there is no structure disclosed in the embodiments of the invention, the specification lacks corresponding structure as required.
Therefore, claims 1-20 are rejected for being indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

5.     The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 20  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) 1, 2, 20 contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Since “a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module”.  In para 0052 of specification mentions “the memory 205 …may store data and modules.”, however nothing specific has been described in specification about “a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module”  that would describe the structure. Since “a connection tracker module”; “switchboard module”; “a layer 4 network handover (NH4) module”; “a NH4 migrator module” “a classifier module have not been described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor at the time the application was filed, had possession of the claimed invention.
Therefore, claims 1, 2, 5 and 9 are rejected for failing to comply with the written description requirement.
Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.    The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.     Claims 1, 7, 8, 14, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodbro (US 20130065588 A1) in view of Kashyap (US 20090157882 A1).

Regarding claim 1, Rodbo teaches a method for handling a data session in a user equipment (UE) (See para 0016 “data stream transmitted from one user device”), the method comprising:
initiating, by a connection tracker module, a data session of at least one application from a plurality of applications with a first communication interface (See para 0013 “executing an application which generates data according to an application layer protocol and supplies the data to a first network interface for transmission in a communications session over a first channel.”) a first communication interface using a first socket of the UE including a first socket file descriptor (SOCKFD) for the data session (See para 0043 “the application sends data on a specific network interface by opening a socket with its IP address, and then transmitting data on the socket”);
detecting, by a switchboard module, a deterioration in a network connection of the first communication interface (See para 0021 “monitoring the quality of available network interfaces.”; see para 0022 );
identifying, by the switchboard module, a second communication interface (see para 0013 “the application supplying data to a second network interface for transmission over the second channel and generating a message for transmission over the first or second channel to the destination device, said message including a destination address identifying the second network interface for receiving data over the second channel.”);
and
migrating, by a NH4 migrator module, the data session from the first communication interface to the second communication interface (see para 0021 “Based on information which it receives about network interfaces from the operating system, the application can determine which wireless access technology to utilize, and thus which network interface to direct traffic to”)
Rodbro doesn’t teach establishing, by a layer 4 network handover (NH4) module, a second socket including a second SOCKFD associated with the second communication interface migrating by mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket.
Kashyap (US 2009/0157882) teaches establishing, by a layer 4 network handover (NH4) module, a second socket including a second SOCKFD associated with the second communication interface(see para 0034 “the application 20 owns the target socket 32 by maintaining a file descriptor”) ;;
migrating by mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket.(see para 0040” During application checkpointing and migration, the source socket 30 is no longer be readable by the application 20” 0035 “During this operation, the source socket 30 is disassociated from the application 20 prior to migration. A target connection manager 36 may be used to handle the final portion of the network connection failover in which the target socket 32 is updated with the connection state information 38 from the source socket 30 and activated following migration”; see para 0034 “After the application 20 has been migrated to the target machine 26 and network connection failover has completed, the application communicates with the peer 21 via a target socket 32, a target network stack 26A and a target network interface 26B.).
The it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine migrating by mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket in the system of Rodbro. The motivation is to migrate the application from one network system to another for load balancing or other reason (Kashap: see para 0004)

Regarding claim 20, Rodbro teaches a non-transitory readable medium comprising program code, that when executed by at least one processor, cause a user equipment (UE)  (See para 0015 “ a computer program product comprising a non-transitory computer readable medium storing thereon computer readable instructions which when executed by a processor carries out the steps “), for handling a data session in a user equipment (UE) (See para 0016 “data stream transmitted from one user device”), the method comprising:
initiate, by a connection tracker module, a data session of at least one application from a plurality of applications with a first communication interface (See para 0013 “executing an application which generates data according to an application layer protocol and supplies the data to a first network interface for transmission in a communications session over a first channel.”) a first communication interface using a first socket of the UE including a first socket file descriptor (SOCKFD) for the data session (See para 0043 “the application sends data on a specific network interface by opening a socket with its IP address, and then transmitting data on the socket”);
detect, by a switchboard module, a deterioration in a network connection of the first communication interface (See para 0021 “monitoring the quality of available network interfaces.”; see para 0022 );
identify, by the switchboard module, a second communication interface (see para 0013 “the application supplying data to a second network interface for transmission over the second channel and generating a message for transmission over the first or second channel to the destination device, said message including a destination address identifying the second network interface for receiving data over the second channel.”);and
migrate, by a NH4 migrator module, the data session from the first communication interface to the second communication interface (see para 0021 “Based on information which it receives about network interfaces from the operating system, the application can determine which wireless access technology to utilize, and thus which network interface to direct traffic to”)
Rodbro doesn’t teach establishing, by a layer 4 network handover (NH4) module, a second socket including a second SOCKFD associated with the second communication interface migrating by mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket.
Kashyap (US 2009/0157882) teaches establishing, by a layer 4 network handover (NH4) module, a second socket including a second SOCKFD associated with the second communication interface(see para 0034 “the application 20 owns the target socket 32 by maintaining a file descriptor”) ;;
Migrate, by mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket.(see para 0040” During application checkpointing and migration, the source socket 30 is no longer be readable by the application 20” 0035 “During this operation, the source socket 30 is disassociated from the application 20 prior to migration. A target connection manager 36 may be used to handle the final portion of the network connection failover in which the target socket 32 is updated with the connection state information 38 from the source socket 30 and activated following migration”; see para 0034 “After the application 20 has been migrated to the target machine 26 and network connection failover has completed, the application communicates with the peer 21 via a target socket 32, a target network stack 26A and a target network interface 26B.).
The it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine migrating by mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket in the system of Rodbro. The motivation is to migrate the application from one network system to another for load balancing or other reason (Kashap: see para 0004)

Regarding claim 7, Rodbro teaches wherein the deterioration in the network connection is detected based on at least one of a low data throughput, a low data rate, a lost signal, a frame loss, a jitter, or a broken connectivity between the UE and a destination server. (see para 0039 “ The application layer 312 uses the network parameters to determine whether or not to switch networks. It can also take into account information consisting of parameters such as price. The network parameters can include signal strength, packet loss, round trip time (RTT) and jitter”)
Regarding claim 8, Rodbro teaches a connection notification or broadcast events indicating the deterioration in the network connection is sent to an abstract network communication layer. (see para 0038 “network parameters 332 are monitored by the OS 214 and are supplied to the application layer.”)

Regarding claim 14, Rodbro teaches wherein the communication protocol comprises at least one of a user datagram protocol (UDP), a transmission control protocol (TCP), or a cross-layer quick UDP internet connections (C-QUIC) protocol. (See para 0035 “communications according to the transmission control protocol (TCP) or a user datagram protocol (UDP),”)

Regarding claim 17, Rodbro teaches the method further comprises: migrating, by the NH4 migrator module, the data session back to the first communication interface upon detecting a deterioration in a network connection in the second communication interface (see para 0021 “Based on information which it receives about network interfaces from the operating system, the application can determine which wireless access technology to utilize, and thus which network interface to direct traffic to. This decision can take one or more factors into account: price, signal strength, packet loss, round trip time (RTT), jitter and similar.”)

Regarding claim 18, Rodbro teaches wherein the first communication interface and the second communication interface are different communication networks each other. (See para 0025 “it is advantageous to move an application's traffic from WWAN to WiFi.”; see para 0048 “the process of moving data to another network interface”)

Regarding claim 19, Rodbro teaches wherein the first communication interface and the second communication interface are at least one of a second generation (2G) network, a third generation (3G) network, a fourth generation (4G) network, a fifth generation (5G) network, a sixth generation (6G) network, or a non-3GPP network. (See para 0050 “when moving from 3G to WiFi”)
9.     Claims 2, 3, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodbro (US 20130065588 A1) in view of Kashyap (US 20090157882 A1) and further in view of Faus Gregori (US 2020/0128449 A1).

Regarding claim 9, Rodbro doesn’t teach US 11197204 teaches wherein mitigating the data session further comprises: detecting, by the NH4 module, the data session for one of the handover-sensitive application or the handover insensitive application, and
performing, by an event blocker module, at least one of:
blocking sending at least one notification from a plurality of notifications to the connection tracker module regarding mitigating the data session based on the data session for the handover sensitive application, or
sending the at least one notification from the plurality of notifications to the connection tracker module regarding mitigating the data session based on the data session for the handover insensitive application
Faus Gregori (US 2020/0128449 A1) teaches detecting, by the NH4 module, the data session for one of the handover-sensitive application or the handover insensitive application (see para 00054“while the roaming operation may not be particularly noticeable to time insensitive applications such as file transfers and web browsing, active voice applications over VoWiFi are particularly sensitive”), and
performing, by an event blocker module, at least one of:
blocking sending at least one notification from a plurality of notifications to the connection tracker module regarding mitigating the data session based on the data session for the handover sensitive application, or
sending the at least one notification from the plurality of notifications to the connection tracker module regarding mitigating the data session based on the data session for the handover insensitive application. (see para 0079, 0080“1, a notification is generated and sent to the VoWiFi/VoLTE handover controller 73 that a provisional request for VoLTE is required.[0080] After notifying the VoWiFi/VoLTE handover controller 73, in s3, the provisional link manager 75 waits a predetermined period of time to allow for a VoWiFi connection to be successfully established”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the sending the at least one notification regarding mitigating the data session based on the data session for the handover insensitive application in the system of Rodbro. The motivation is to improve the reliability (Faus Gregori: see para 0002)

Regarding claim 10, Rodbro doesn’t teach wherein the at least one notification indicates at least one of a disconnection with the first communication interface, a new connection establishment with the second communication interface, a socket change, or a signal strength deterioration.
Faus Gregori teaches the at least one notification indicates at least one of a disconnection with the first communication interface, a new connection establishment with the second communication interface, a socket change, or a signal strength deterioration. ( see para 0079 “a notification is generated and sent to the VoWiFi/VoLTE handover controller 73 that a provisional request for VoLTE is required”)[ request for VoLTE implies notification for a new connection establishment with the second communication interface]
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the at least one notification indicates a new connection establishment with the second communication interface in the system of Rodbro. The motivation is to improve the reliability (Faus Gregori: see para 0002)

Regarding claim 2, Rodbro doesn’t teach classifying, by a classifier module, the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications.
Faus Gregori teaches classifying, by a classifier module, the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications. (see para 0079, 0080“1, a notification is generated and sent to the VoWiFi/VoLTE handover controller 73 that a provisional request for VoLTE is required.[0080] After notifying the VoWiFi/VoLTE handover controller 73, in s3, the provisional link manager 75 waits a predetermined period of time to allow for a VoWiFi connection to be successfully established”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine classifying the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications in the system of Rodbro. The motivation is to improve the reliability (Faus Gregori: see para 0002)

Regarding claim 3, Rodbro doesn’t teach classifying the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications is achieved based on at least one of a nature of application or a latency requirement of the application.
Faus Gregori teaches wherein classifying the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications is achieved based on at least one of a nature of application or a latency requirement of the application. (see para 0079, 0080“1, a notification is generated and sent to the VoWiFi/VoLTE handover controller 73 that a provisional request for VoLTE is required.[0080] After notifying the VoWiFi/VoLTE handover controller 73, in s3, the provisional link manager 75 waits a predetermined period of time to allow for a VoWiFi connection to be successfully established”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine classifying the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications in the system of Rodbro. The motivation is to improve the reliability (Faus Gregori: see para 0002)
Regarding claim 11, Rodbro doesn’t teach the at least one notification is sent by one of the network, the first communication interface, the second communication interface, or lower layers of the UE. 
Faus Gregori teaches at least one notification is sent by one of the network, the first communication interface, the second communication interface, or lower layers of the UE. (see para 0071 “the UE also contains a VoWiFi/VoLTE handover controller 73 and provisional link manager 75 in the Operating System 63”;  para 0078 “processing steps carried out by the provision link manager 75 when a notification is received from the Wi-Fi roaming detector 77 that a Wi-Fi access point roaming operation is taking place.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine classifying the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications in the system of Rodbro. The motivation is to improve the reliability (Faus Gregori: see para 0002)

Regarding claim 12, Rodbro doesn’t teach data session is classified based on:
determining, by the classifier module, a communication protocol corresponding to the handover-sensitive applications; and notifying, by the classifier module, the determined communication protocol to the NH4 module.
Faus Gregori teaches determining, by the classifier module, a communication protocol corresponding to the handover-sensitive applications (see para 0054 “ active voice applications over VoWiFi are particularly sensitive”); and
notifying, by the classifier module, the determined communication protocol to the NH4 module (See para 0075 “When this function is notified by the Wi-Fi roaming detector that the UE is roaming to a new Wi-Fi access point, the LTE provisional link manager 75 establishes a VoLTE provisional link.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine classifying the plurality of applications running on the UE as at least one of handover-sensitive applications or handover insensitive applications in the system of Rodbro. The motivation is to improve the reliability (Faus Gregori: see para 0002)

10.      Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodbro (US 20130065588 A1) in view of Kashyap (US 20090157882 A1) and further in view of Bahadur (US 8190960 A1) 

Regarding claim 15, Rodbro doesn’t teach migrating the data session using the UDP comprises: receiving, by the NH4 module, a notification from a protocol classifier of the NH4 system indicating a communication protocol to be the UDP; determining, by the NH4 module, application data pending for a transmission on the first communication interface; fetching, by the NH4 module, the application data from a socket buffer associated with the first socket of the UE and cloning header information of the application data; and mapping, by the NH4 module, the cloned header information to the second socket of the UE for continuing the data session through the second communication interface.
Bahadur teaches migrating the data session using the UDP comprises: receiving, by the NH4 module, a notification from a protocol classifier of the NH4 system indicating a communication protocol to be the UDP (See col 2 lines 44-45 “Any UDP packet received by the processor with that destination port number”)[ receiving UDP packet implies communication protocol is UDP]; determining, by the NH4 module, application data pending for a transmission on the first communication interface (“At the destination application, the incoming UDP packet is placed at the tail of the request socket buffer for that process”); fetching, by the NH4 module, the application data from a socket buffer associated with the first socket of the UE and cloning header information of the application data (“ Any UDP packets received by the processor with that destination port number are buffered for consumption by the bound application.”); and mapping, by the NH4 module, the cloned header information to the second socket of the UE for continuing the data session through the second communication interface.( see col 2 lines 45-47“The bound application can also send packets from its socket to a remote socket. Thus two applications can communicate with each other using UDP by merely writing packets to each other's socket”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine mapping, by the NH4 module, the cloned header information to the second socket of the UE for continuing the data session through the second communication interface in the system of Rodbro. The motivation is to process UDP protocol packet (Bahadur: See col 2 line 42)

11.    Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodbro (US 20130065588 A1) in view of Kashyap (US 20090157882 A1) and further in view of Howlett (US 2020/0065076).

Regarding claim 4, Rodbro doesn’t teach wherein initiating the data session comprising: receiving, by the connection tracker module, a socket establishment request from the at least one application from a plurality of handover-sensitive applications on the UE; requesting, by the connection tracker module, a plurality of network resources via the first communication interface based on the received socket establishment request ; establishing, by the NH4 module, a socket including the first SOCKFD by the requested on receiving the requested plurality of network resources; and initiating, by the connection tracker module, the data session on the requested plurality of network resources by transmitting a plurality of data packets via the first socket including a first SOCKFD on the first communication interface to a network.
Howlett (US 2020/0065076) teaches receiving, by the connection tracker module, a socket establishment request from the at least one application from a plurality of handover-sensitive applications on the UE(See para 0081 “sockets may serve as interfaces or communication channel end-points enabling bidirectional data transfer between processes on the same device. Foremost, following the client-server networking model, a server process (e.g., a process that provides data) may create a first socket object.”);
requesting, by the connection tracker module, a plurality of network resources via the first communication interface based on the received socket establishment request (See para 0081 “the server process then waits and listens for incoming connection requests from one or more client processes (e.g., processes that seek data).;
establishing, by the NH4 module, a socket including the first SOCKFD by the requested on receiving the requested plurality of network resources (See para 0081 “After creating and binding the first socket object”); and
initiating, by the connection tracker module, the data session on the requested plurality of network resources by transmitting a plurality of data packets via the first socket including a first SOCKFD on the first communication interface to a network.(see para 0081 “At this point, when a client process wishes to obtain data from a server process, the client process starts by creating a second socket object. The client process then proceeds to generate a connection request that includes at least the second socket object and the unique name and/or address associated with the first socket object. The client process then transmits the connection request to the server process. Depending on availability, the server process may accept the connection request, establishing a communication channel with the client process… Finally, the server process then generates a reply including at least the requested data and transmits the reply to the client process”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine initiating, by the connection tracker module, the data session on the requested plurality of network resources by transmitting a plurality of data packets via the first socket in the system of Rodbro. The motivation is to establishing a communication channel for data processing (Howlett: See para 0081)

12.     Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodbro (US 20130065588 A1) and Kashyap (US 20090157882 A1) in view of Faus Gregori (US 2020/0128449 A1) and further in view of Chu (US 20030115357).

Regarding claim 13, Rodbo doesn’t teach wherein mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket is achieved based on the determined communication protocol corresponding to the handover- sensitive applications.
Chu teaches mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket is achieved based on the determined communication protocol corresponding to the handover- sensitive applications (See para 0089 “n embodiments using the UDP communication protocol, during a migration event, the running state of a roam socket module 34 may be encoded and migrate with along with the application 22 operating in conjunction therewith”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine mapping the first SOCKFD corresponding to the first socket to the second SOCKFD corresponding to the second socket is achieved based on the determined communication protocol corresponding to the handover- sensitive applications in the system of Rodbro. The motivation is to migrate while maintain the state of the application (Chu: See para 0005)
13.      Claim 5, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rodbro (US 20130065588 A1) in view of Kashyap (US 20090157882 A1) and further in view of Chu (US 20030115357)

Regarding claim 5, Modified Rodbro doesn’t teach detecting, by the connection tracker module, the first socket being used by a handover- sensitive application; and
migrating, by the NH4 module, the first socket from the first communication interface to the second communication interface.
Chu (US 20030115357) detecting, by the connection tracker module, the first socket being used by a handover- sensitive application (see para 0045 “TCP Socket peers may operate in conjunction with an application 22 to transmit an output datastream over the network 14 based on data Supplied by the corresponding application 22. In addition, TCP Socket peers may receive an input datastream from the network 14 directed to the corresponding application 22”); and
migrating, by the NH4 module, the first socket from the first communication interface to the second communication interface. (See para 0011 “When the first application is migrated to the target device, the first migrateable socket may also be migrated.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine detecting, by the connection tracker module, the first socket being used by a handover- sensitive application  in the system of Rodbro. The motivation is to migrate while maintain the state of the application (Chu: See para 0005)
Regarding claim 6, Rodbro doesn’t teach wherein mapping the first SOCKFD of the first socket to the second SOCKFD of the second socket is achieved on an abstract network communication layer for the data session, and
wherein the abstract network communication layer is located in between an application layer and a transport layer of the communication interface.
Chu teaches mapping the first SOCKFD of the first socket to the second SOCKFD of the second socket is achieved on an abstract network communication layer for the data session (See para 0012 “ When migration from the source host to the target host occurs, the first roam socket module may be migrated to the target host”; See para 0012 “The first and second roam socket modules may operate on a first layer”), and
wherein the abstract network communication layer is located in between an application layer and a transport layer of the communication interface. (See para 0012 “The first and second roam socket modules may operate on a first layer that is the fifth, sixth or seventh layer of the well-known OSI model and the first and second active sockets may operate on a second layer that is the fourth layer of the OSI model.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine mapping the first SOCKFD of the first socket to the second SOCKFD of the second socket is achieved on an abstract network communication layer for the data session in the system of Rodbro. The motivation is to migrate while maintain the state of the application (Chu: See para 0005)

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/           Examiner, Art Unit 2416   

/AJIT PATEL/           Primary Examiner, Art Unit 2416